             Case 1:18-cv-02908-ELH Document 34 Filed 09/16/19 Page 1 of 1
                                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND

          CHAMBERS OF                                                             101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                       BALTIMORE, MARYLAND 21201
  UNITED STATES DISTRICT JUDGE                                                           (410) 962-7780
MDD_SAGchambers@mdd.uscourts.gov                                                       Fax (410) 962-1812




                                                          September 16, 2019



           LETTER TO COUNSEL


                   In light of my confirmation as a District Judge in the United States District
           Court for the District of Maryland, and because, to my knowledge, there are no
           ongoing settlement discussions in this matter, I am hereby terminating referral of this
           case to me for settlement proceedings. The Court would be happy to provide a new
           United States Magistrate Judge to assist in resolving this case. Should the parties wish
           to reengage in settlement discussions at any point, the parties should notify the trial
           judge, and the case will be reassigned.

                                                          Sincerely yours,

                                                                /s/

                                                          Stephanie A. Gallagher
                                                          United States District Judge
